DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holtzclaw (US 2,996,938).
Referring to claim 1, Holtzclaw et al. disclose a securing and opening system (20, fig 1) for a vehicle (10, fig 1), comprising: 
a structural metallic member (25, fig 3) (col. 2, last paragraph, member 25 is part of the vehicle when attached and “structural” is not a limiting term. ) of a vehicle (10, fig 1); and 
a bottle opener (26, fig 3) at least partially provided by at least one opening (30, fig 3) in the structural metallic member.

Regarding claims 3, Holtzclaw et al. disclose the at least one opening is vertically above a beltline (shown in fig 1, since the member 25 is upwardly angled with respect to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 12-14 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw (US 2,996,938) in view of Hemphill (US 2019/0210509).
Regarding claims 12, Holtzclaw et al. disclose using a securing and opening system for a vehicle (12, fig 2), comprising: 
at least one opening (30, fig 3) at least partially providing a bottle opener (26, fig 3).
Holtzclaw et al. do not disclose method of placing cargo within a cargo area of a vehicle.
However, Hemphill et al. teach placing cargo within a cargo area (16, fig 1) of a vehicle (10, fig 1); and securing the cargo using at least one opening within a structural metallic member (48, fig 2) of the vehicle.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify using a securing and opening system for a vehicle, such as that disclosed by Holtzclaw et al.  to have a disclose method of placing 

Regarding claims 4 & 17, Hemphill et al. also teach the at least one opening includes a first opening (88, fig 6) and a second opening (84, fig 6).

Regarding claims 5, Hemphill et al. also teach the second opening is vertically beneath the first opening (seen in fig 6).

Regarding claims 6 & 20, Hemphill et al. further teach a long side vertically (seen in fig 6) offset from a short side, wherein the second opening includes a long side (seen in fig 6) vertically offset from a short side.

Regarding claims 7 & 19, in addition, Holtzclaw et al. disclose the second opening includes a long side vertically (seen in fig 2) above a short side, wherein the short side includes a tab (42, fig 2) that is configured to fit beneath a bottle cap.

Regarding claims 8 & 18, Hemphill et al. teach the first opening is configured to receive a first portion of a hook (66, fig 3) of an anchoring device (44, fig 3), and the second opening is configured to receive a second portion of the hook of the anchoring device.
Regarding claims 13, Hemphill et al. also disclose the at least one opening is vertically above a beltline (seen in fig 5) of a vehicle (10, fig 1).

MPEP 2113 Product-by-Process Claims states that “If product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Claims 14 are obvious over Moore. The process by laser cutting are not a patentable distinction.

Allowable Subject Matter
Claim 2, 9-11 & 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. In regards to the rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications has been withdrawn due to claim amendments submissions. However, in regards to rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holtzclaw (US 2,996,938) broadly meet the applicant’s claim limitations of its independent claims 1. Member 25 of the prior art reference is broadly disclosed as the applicant broadly recited “a structural metallic member” which ranges from any metallic form like steel, aluminum, or iron. Furthermore, Holtzclaw et al. functions as a bottle opener as recited by the applicant.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kloepfer et al. disclose a tie down anchors.  Snyder et al. disclose a tie down anchor. Winsor disclose a steel wall lining.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612